111 Ill. App. 2d 34 (1969)
249 N.E.2d 720
Phillip Algozino, Plaintiff-Appellee,
v.
Police Board of the City of Chicago, Illinois, and James B. Conlisk, Jr., Superintendent of Police of the City of Chicago, and O.W. Wilson, Defendants-Appellants.
Gen. No. 53,309.
Illinois Appellate Court  First District, First Division.
June 6, 1969.
Raymond F. Simon, Corporation Counsel of the City of Chicago (Marvin E. Aspen and Marsile J. Hughes, Assistant Corporation Counsel, of counsel), for appellants.
No brief filed for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Reversed.
Not to be published in full.